Citation Nr: 1525912	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-02 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for delirium tremors (claimed as nerves and shakes).

3.  Entitlement to service connection for a bilateral hip condition. 

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability (claimed as herniated disc).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board by videoconference.  In January 2015, he was notified that a hearing had been scheduled for May 6, 2015.  On that date, the Veteran contacted the RO and indicated that he was unable to attend his hearing, and requested that it be rescheduled.  In May 2015, the Veteran's representative clarified that the Veteran did not have transportation to his hearing in May 2015, and asked that the hearing be rescheduled.

The Board has determined that good cause has been shown for rescheduling the Veteran's hearing.  Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Huntington RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




